Title: From John Adams to George Washington Adams, 6 August 1816
From: Adams, John
To: Adams, George Washington



George
Quincy Aug. 6. 1816

I desire to know, which of the Characters in the Andrian you was appointed to represent at the Exhibition: and whether your performance was to your own Satisfaction of that of any body else?
The Six Plays of Terrence are Valuable
1. For the Purity Simplicity, Perspicuity, Precision and Concision of the Style, that is the Latinity.
2. For the Information they contain, of the Laws, Customs and Manners of Athens
3. For the Maxims and Proverbs, which are now and have been for 2000 Years common place Expressions of all civilized Nations.
The foregoing Extracts contain all that is worth remembering in the Andrian. The Play exhibits, one continued Tissue of Intrigues of Avarice, Ambition and Love. There is no Confidence between Fathers and Sons, Masters and Servants. All is Intrigue Deceit, Dissimulation and Simulation. There is no honour but between Rakes and their Girls.Do you wonder at the Vehemence of Jesus and Paul against Whore mongers?
There are no great Characters in Terrence. No Emperors Kings, Sages, Phylosophers, Heroes General Admirals &c. All is private Life. All is Fornication. Tis remarkable, there is no Adultery. Even Athenians would not Suffer Such an Atrocity to be brought up on the Stage!
Young Man! Rejoice in thy Strength, and let thine heart cheer the. But remember, and consider what is to be the Consequence.
I have great doubts Whether Terrences Plays are proper for the Instruction of Youth; Unless it be for those in whose Mouths Water will not melt. And how few are these?
Think George! think! You cannot have many more Admonitions from
A.